Citation Nr: 1630880	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total rating based upon individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to December 1991.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2010.  A transcript of this hearing is of record.

This case was previously before the Board in May 2010 and July 2011.  In May 2010, the Board remanded the case for further development.  

In July 2011, the Board found that the May 2010 remand directives had been satisfied, and issued a decision denying a schedular rating in excess of 50 percent for the Veteran's service-connected PTSD.  The Board remanded the case, in pertinent part, for consideration of an extraschedular rating for the PTSD.  The Board also determined that the issue of entitlement to TDIU had been raised by the record, and, as such, was part of the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded this issue in order to provide the Veteran with adequate notification on this issue.  Further, the Board directed that additional records be obtained and that the Veteran be accorded a new examination of his PTSD.

As a preliminary matter, the Board finds that there was substantial compliance with the July 2011 remand directives.  Moreover, the Veteran has not identified any deficiency with respect to the development taken pursuant to these directives.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that additional evidence has been added to the record since the appellate claims were last adjudicated below via a January 2012 Supplemental Statement of the Case (SSOC), to include VA outpatient treatment records, and a July 2013 VA examination of his PTSD.  By a May 2016 statement, the Veteran, through his representative, waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2015).

The Board further notes that while this case was on remand, a March 2012 Decision Review Officer (DRO) decision assigned a 70 percent rating for the Veteran's PTSD, effective December 5, 2011.  However, the Board already addressed the matter of whether an increased schedular rating was warranted by the aforementioned July 2011 decision, and only the issues of entitlement to an extraschedular rating and TDIU remain in appellate status.  Moreover, the Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include the rating assigned or effective date thereof.  Consequently, the Board concludes it does not have jurisdiction to address the issue of whether a schedular rating in excess of 70 percent is warranted for the Veteran's PTSD.  See 38 C.F.R. §§ 20.200, 20.302.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the symptomatology of the Veteran's service-connected PTSD is adequately reflected by the schedular criteria, and the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.

2.  The Veteran's PTSD is his only service-connected disability, and is currently rated as 70 percent disabling.

3.  The competent and credible evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an extraschedular rating for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).

2.  The criteria for the assignment of a TDIU due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board finds the Veteran has received adequate notification regarding his appellate claims, to include via a November 2011 letter.  The Board also finds the duty to assist has been satisfied as the record does not indicate there is any evidence pertinent to the appellate claims that has not been obtained or requested; and he has been accorded multiple VA examinations which evaluated his PTSD to include in September 2002, February 2004, March 2006, September 2010, December 2011, and July 2013.  The Veteran has not reported his PTSD has increased in severity since the most recent examination.  Moreover, he has not contended any deficiency in the duties to notify and assist, or the conduct of his February 2010 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Rather, via a May 2016 statement from his representative he expressed the desire to have the Board take jurisdiction and decide the appeal on its merits.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



Analysis - Extraschedular Rating

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In determining the adequacy of the schedular criteria to evaluate the Veteran's service-connected disability, the Board notes that Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the Board notes that the Veteran's PTSD has been manifested by symptoms associated with the schedular criteria to include sleep impairment, irritability, anxiety, depression, memory problems, as well as suicidal ideation.  Nevertheless, the Board acknowledges that not all of the Veteran's PTSD symptoms were explicitly noted in the schedular criteria for the 50 percent evaluation in effect prior to December 5, 2011, or the 70 percent rating in effect since that date.  For example, his PTSD has been noted as being manifested, in part, by hypervigilance and increased startle response.

The Board also notes, however, that Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Stated another way, by its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria are not limited to the symptoms explicitly mentioned in the rating schedule.  The focus is the affect all of the Veteran's PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Consequently, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD.

The Board also finds that the case does not present other indicia of an exceptional or unusual disability picture.  For example, the records do not indicate frequent periods of hospitalization due to the service-connected PTSD.  In fact, it does not appear he has been hospitalized for this PTSD during the pendency of this case.

The Board acknowledges the record has indicated problems with employment during the pendency of this case, to include conflicts with co-workers.  The Veteran also indicated that he was terminated from his position as a security manager at a computer firm in February 2006, and attributed the loss of this job to his PTSD symptomatology.  Nevertheless, the Board finds that such impairment has been adequately compensated by the current schedular rating.  For example, the Board previously determined in the July 2011 rating decision that the Veteran's level of occupational and social impairment was adequately reflected by the then 50 percent rating.  The December 2011 VA examiner stated that the level of occupational and social impairment associated with the Veteran's mental illness was best summarized as occupational and social impairment with reduced reliability and productivity; while the July 2013 VA examiner stated that it was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  These descriptions are consistent with the level of such impairment noted in the schedular criteria.  The Board also notes, as discussed in greater detail below, the record reflects the Veteran obtained other employment after February 2006, and is currently employed in a full-time capacity.

The Board further notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In view of the foregoing, the Board finds that the Veteran's service-connected PTSD has not resulted in the type of marked interference with employment which would warrant consideration of an extraschedular rating.

For these reasons, the Board concludes the Veteran's service-connected PTSD does not warrant referral for consideration of an extraschedular rating.  Therefore, the preponderance of the evidence is against this appellate claim.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Here, the Veteran's only service-connected disability is his PTSD.  Nevertheless, as a 70 percent rating is currently in effect for the Veteran's PTSD, the Board finds he satisfies the schedular criteria for consideration of a TDIU.

In determining whether the Veteran's PTSD warrants assignment of a TDIU, the Board notes unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, supra.

Here, the record reflects the Veteran has received training as a computer programmer.  Further, the record reflects he has been employed in various capacities during the pendency of this case.  For example, at the September 2002 VA examination he reported that he began working as a draftsman after service; got a related job at another company and became their "computer -person; " after moving to another state he took a job with a computer manufacturer; was hired away from that firm by a consultant; and after working there for a period, he was hired by another firm to do computer security work.  Moreover, he reported that, in general, he did well at work.

At the time of the February 2004 VA examination, the Veteran indicated he was currently working as a network security analyst for a dot com company, and had been there for 3 years.

As already noted, the Veteran was terminated from his position as a security manager in February 2006, and at his February 2010 hearing attributed the loss of this job to his PTSD symptomatology.  He subsequently worked as a substitute teacher, although he testified in February 2010 that he made less than $5,000 annually.  Nevertheless, it is not clear to what extent he sought other employment during the period.  Further, other evidence, including the September 2010 VA examination, indicates he lost his position due to layoffs, and not solely due to his PTSD.

The December 2011 VA examination noted the Veteran continued to work as a substitute teacher, although he reported two schools had asked him not to return.

More recently, at the July 2013 VA examination reported working at a computer store as a technical support person and as a programmer; that he had worked there since December 2011, initially part-time and recently moved to full-time.  He also reported that he got along well at work, although there had been some recent customer complaints.  No evidence has been submitted which reflects his employment situation has changed since the time of this examination.

In short, the most recent evidence of record reflects the Veteran is currently working in a full-time capacity, and such has been the case since at least 2013.  

The Board further notes that competent medical clinicians who have evaluated the Veteran for his PTSD has consistently made findings against his PSTD precluding substantially gainful employment.  For example, the record reflects he has been assigned multiple global assessment of functioning (GAF) scores during the pendency of this case.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, a thorough review of the record does not reflect he has ever been assigned a GAF score consistent with total occupational impairment.

The Board also observes that the March 2006 VA examiner noted the Veteran had moderately severe symptoms, and problems working as well as in his relationships.  Nevertheless, the examiner opined that the Veteran's psychiatric problems did not prevent him from getting employment.

The Board further notes the Veteran applied for Social Security Administration (SSA) disability benefits during which time he underwent a Mental Residual Functional Capacity Assessment.  The clinician who conducted this assessment found that the Veteran was only moderately limited in his ability to maintain attention and concentration for extended periods as well as his ability to complete a normal workday and workweek without interruptions from psychologically-based symptoms and perform at a consistent pace without an unreasonable number and length of rest periods.  However, he was found to not be significantly limited in all other areas.  The clinician concluded that the Veteran was able to perform work where interpersonal contact is routine but superficial, e.g. as a grocery checker.  He was suited for jobs where the complexity of tasks was learned by experience, with several variables, and used judgment within limits.  Little supervision would be needed for routine tasks, but detailed supervision would be needed for non-routine tasks.  The Veteran was determined to be able to perform semi-skilled work.  Based on this assessment, the SSA determined in March 2010 that the Veteran was not disabled for SSA disability benefit purposes.  

As stated above, both the December 2011 and July 2013 VA examiner's described the Veteran's overall occupational and social impairment as less than total.  In addition, the December 2011 VA examiner believed the Veteran's PTSD would make it difficult for him to work in some settings, such as crowded, noisy environments.  Further, his sleep difficulties, secondary to PTSD, would impair intellectual efficiency.  Nevertheless, the examiner did not believe that the PTSD precluded all employment.

In summary, a thorough review of the record reflects that while the Veteran's PTSD would result in a degree of occupational impairment, he has been found to be able to pursue specific types of substantially gainful employment.  This is consistent with his education and work history noted above, to include the fact the record reflects he has worked in a full-time capacity since at least 2013.

For these reasons, the Board finds the competent and credible evidence of record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected PTSD.  Therefore, the preponderance of the evidence is against his claim of entitlement to a TDIU, and it must be denied.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an extraschedular rating for service-connected PTSD is denied.

Entitlement to TDIU due to a service-connected disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


